DETAILED ACTION 
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2020, have being considered by the examiner.

Claim Objections
Claims 1-16, and 19-20, and associated dependent claims are objected to because of the following informalities:
In claim 1, Line 4 respectively the term “configured to control the display” should be changed to, “configured to control the display unit” for consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claim 1, Line 6 respectively the term “housing is remote from the display” should be changed to, “housing is remote from the display unit” for consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claim 1, Line 7 respectively the term “the controller is configured modify” should be changed to, “the controller is configured to modify” for typographical/grammar issues.  
In claims 2-5, 7, 10-11, and 13-14, Line 1 respectively the term “to claim 1” should be changed to, “to claim 1,” for typographical/grammar issues.  
In claim 6, Line 1 respectively the term “to claim 5” should be changed to, “to claim 5,” for typographical/grammar issues.  
In claim 8, Line 1 respectively the term “to claim 7” should be changed to, “to claim 7,” for typographical/grammar issues.  
In claim 9, Line 1 respectively the term “to claim 8” should be changed to, “to claim 8,” for typographical/grammar issues.  
In claim 12, Line 1 respectively the term “to claim 11” should be changed to, “to claim 11,” for typographical/grammar issues.  
In claim 3, Line 1-3 respectively the term “in a housing arranged to shield the controller from the hazardous area, wherein the housing remote from the display” should be changed to, “in the housing arranged to shield the controller from the hazardous area, wherein the housing is remote from the display unit” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In claims 14, and 20 Line 1-3 and 2 respectively the term “the display unit in dependence of the type of hazardous area” should be changed to, “the display unit in dependence of a type of hazardous area” for typographical/grammar issues to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In claim 15, Line 3 respectively the term “configured to control the display” should be changed to, “configured to control the display unit” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In claim 15, Line 5 respectively the term “the housing shields the battery” should be changed to, “the external housing shields the battery” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In claims 16-17, and 19, Line 8 and 2 respectively the term “to control the display” should be changed to, “to control the display unit” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
In claim 20, Line 2 respectively the term “being adapted classify the type of hazardous area” should be changed to, “being adapted to classify the type of hazardous area” for typographical/grammar issues. Appropriate correction is required. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Claims 1, and 15-16, recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):
Claims 1, and 15-16; recites the limitation, “display unit for providing information”….[Line 2].

Such claim limitation(s) is/are:
(i) “display unit” have a structure associated with it.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 7-8, and 10 recites limitations that use words like “means” (or “step”) or similar terms with functional language and do invoke 35 U.S.C. 112(f):
Claims 7-8, and 10; recites the limitation, “location module is configured to…...” [Line 2].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 7-8, and 10:
(i) “location module” (Fig. 3, #120. Page [8]-a location module is described as can be software implemented, hardware implemented or a combination of both. In this way, the controller 122 can alternatively carry out the processes of the location module 120. Fig. 1, illustrates the location module as a black box. (wherein the location module have sufficient structure associated with it a controller #120.).).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 10-11, 13, 16-17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 20020196202 A1), hereinafter referenced as Bastian in view of Latta et al. (US 20140145914 A1), hereinafter referenced as Latta.

Regarding claim 1, Bastian teaches an augmented reality apparatus (Fig. 1. Paragraph [0010 and 0040]) for use in a hazardous area (Fig. 1-3. Paragraph [0010]-Bastian discloses Augmented Reality (AR) is defined in this application to mean superimposing one or more computer-generated (virtual) graphical elements onto a view of the real world (which may be static or changing) and presenting the combined view to the user. In this application, the computer-generated graphical element is the text message, directional representation (arrow), other informative icon from the incident commander, or geometrical visualizations of the structure. It will be created via a keyboard, mouse or other method of input on a computer or handheld device at the scene. The real world view consists of the EFR's environment, containing elements such as fire, unseen radiation leaks, chemical spills, and structural surroundings. The EFR/trainee will be looking through a display, preferably be a monocular, head-mounted display (HMD) mounted inside the user's mask (an SCBA in the case of a firefighter). This monocular could also be mounted in a hazmat suit or onto a hardhat. The HMD will be preferably "see through," that is, the real hazards and surroundings that are normally visible will remain visible without the need for additional equipment. Depending on the implementation and technology available, there may also be a need for a tracking device on the EFR's mask to track location and/or orientation. The EFR/trainee's view of the real world is augmented with the text message, icon, or geometrical visualizations of the structure--thus the result is referred to as Augmented Reality.) comprising: - a display unit (Fig. 1, #45 called a Head Mounted Display (HMD). Paragraph [0034]) for providing information within a user's field of view said display unit being mounted in a set (Fig. 1. Paragraph [0034]-Bastian discloses EFR Display Device. In one preferred embodiment of the invention, the EFR display device (used to present computer-generated images to the EFR) is a Head Mounted Display (HMD) 45. There are many varieties of HMDs which would be acceptable, including see-through and non-see-through types. In the preferred embodiment, a see-through monocular HMD is used. Utilization of a see-through type of HMD allows the view of the real world to be obtained directly by the EFR.); and - a controller (Fig. 1, #35 called a incident commander's on-site laptop or portable computer. Paragraph [0044]) configured to control the display mounted in a housing arranged to shield the controller from the hazardous area wherein said housing is remote from the display unit (Fig. 1. Paragraph [0044]-Bastian discloses method for Communicating the Position and Orientation of the EFR Display Device to the Incident Commander. The data regarding the position and orientation of the EFR's display device can then be transmitted to the incident commander by using a transmitter 20 via Radio Frequency Technology. This information is received by a receiver 25 attached to the incident commander's on-site laptop or portable computer 35 (Wherein the remote laptop or portable computer #34 is packaged in a case and is not located in the hazardous area and therefore shield from the hazardous area.). Further in paragraph [0047]-Bastian discloses method for the Incident Commander to Generate Messages to be Sent to the EFR Display Device. Based on the information received by the incident commander regarding the position and orientation of the EFR display device, the incident commander may use his/her computer (located at the incident site) to generate messages for the EFR. The incident commander can generate text messages by typing or by selecting common phrases from a list or menu. Likewise, the incident commander may select, from a list or menu, icons representing situations, actions, and hazards (such as flames or chemical spills) common to an incident site. FIG. 3 is an example of a mixed text and iconic message relating to fire. If the incident commander needs to guide the EFR to a particular location, directional navigation data, such as an arrow, can be generated to indicate in which direction the EFR is to proceed. The incident commander may even generate a set of points in a path ("waypoints") for the EFR to follow to reach a destination. The path of the EFR 154 can be recorded, and the incident commander may use this information to relay possible escape routes, indicators of hazards 152, 153, and a final destination point 151 to one or more EFRs 150 at the scene (see FIG. 5) (Wherein the incident commander's on-site laptop or portable computer #35 is arranged in a housing outside the hazard/burning building in a remote region from the firefighters/emergency first responders (EFR) that is in the building.).); - wherein the controller is configured to modify the mode of operation of the display unit in dependence of location information indicating that the augmented reality apparatus is in the hazardous area (Fig. 3, illustrates the incident commander's on-site laptop or portable computer #35 controls the EFR display unit #45 is display a message indicating a warning: flames ahead/hazard instead of displaying the head orientation and EFR position thus the mode of operation is a warning mode. Paragraph [0045]-Bastian discloses the EFR display device position and orientation information is displayed on the incident commander's on-site, laptop or portable computer. In the preferred embodiment, this display may consist of a floor plan of the incident site onto which the EFR's position and head orientation are displayed. This information may be displayed such that the EFR's position is represented as a stick figure with an orientation identical to that of the EFR. The EFR's position and orientation could also be represented by a simple arrow placed at the EFR's position on the incident commander's display. Further in paragraph [0047]-Bastian discloses the incident commander can generate text messages by typing or by selecting common phrases from a list or menu. Likewise, the incident commander may select, from a list or menu, icons representing situations, actions, and hazards (such as flames or chemical spills) common to an incident site. Fig. 3 is an example of a mixed text and iconic message relating to fire. If the incident commander needs to guide the EFR to a particular location, directional navigation data, such as an arrow, can be generated to indicate in which direction the EFR is to proceed.).
Bastian fail to explicitly teach display unit for providing information within a user's field of view said display unit being mounted in a set of glasses or goggles.
However, Latta explicitly teaches display unit for providing information within a user's field of view said display unit being mounted in a set of glasses or goggles (Fig. 1-2. Paragraph [0017]-Latta discloses with reference now also to Fig. 2, one example of an HMD device 200 in the form of a pair of wearable glasses with a transparent display 50 is provided. It will be appreciated that in other examples, the HMD device 200 may take other suitable forms in which a transparent, semi-transparent or non-transparent display is supported in front of a viewer's eye or eyes.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian of having an augmented reality apparatus for use in a hazardous area comprising: a display unit for providing information within a user's field of view said display unit being mounted and - a controller configured to control the display mounted in a housing arranged to shield the controller from the hazardous area wherein said housing is remote from the display; - wherein the controller is configured modify the mode of operation of the display unit in dependence of location information indicating that the augmented reality apparatus is in the hazardous area, with the teachings of Latta of having wherein display unit for providing information within a user's field of view said display unit being mounted in a set of glasses or goggles. 
Wherein having Bastian`s a head mounted display system wherein display unit for providing information within a user's field of view said display unit being mounted in a set of glasses or goggles.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality for security systems, since both Bastian and Latta head mounted display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Latta head mounted display in which adjust the display system 46 to improve the visibility of the scene.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Latta et al. (US 20140145914 A1), Paragraph [0053].


Regarding claim 2, Bastian in view of Latta teaches an augmented reality apparatus according to claim 1 Although, Bastian teaches the controller. Bastian fail to explicitly teach wherein the controller is configured to modify the display unit to a low power mode or an inactive mode.
However, Latta explicitly teaches wherein the controller is configured to modify the display unit to a low power mode or an inactive mode (Fig. 1-2. Paragraph [0043]-Latta discloses where the target information is detected, the resource management program 14 may be configured to adjust a selected sensor to operate in a reduced power mode that uses less power than the default power mode. The reduced power mode of the sensor may correspond to a reduced level of sensor fidelity. Further in paragraph [0046]- Latta disclose the user 304 may arrive at home and walk inside the user's house. At this point the resource management program 14 may receive user location information from the GPS sensor indicating that the user is at the predetermined location of the user's house. When the resource management program 14 detects this target information, the resource management program may adjust the GPS sensor to operate in a reduced power mode that corresponds to a reduced location sampling rate and a reduced location accuracy. In one example, the reduced power mode may correspond to a powered-off state in which the GPS sensor is turned off. Advantageously, by selectively reducing power to the GPS sensor in this manner, power consumption of the first HMD device 34 may be reduced, and corresponding battery life may be increased (wherein the location outside the house is the hazardous area.).).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of Latta of having an augmented reality apparatus for use in a hazardous area comprising: a display unit for providing information within a user's field of view said display unit being mounted and - a controller configured to control the display mounted in a housing arranged to shield the controller from the hazardous area wherein said housing is remote from the display; - wherein the controller is configured modify the mode of operation of the display unit in dependence of location information indicating that the augmented reality apparatus is in the hazardous area, with the teachings of Latta of having wherein the controller is configured to modify the display unit to a low power mode or an inactive mode. 
Wherein having Bastian`s a head mounted display system wherein the controller is configured to modify the display unit to a low power mode or an inactive mode.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and power consumption for security systems, since both Bastian and Latta head mounted display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Latta head mounted display in which adjust the display system 46 to improve the visibility of the scene.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Latta et al. (US 20140145914 A1), Paragraph [0053].

Regarding claim 5, Bastian in view of Latta teaches an augmented reality apparatus according to claim 1 Bastian further teaches wherein the augmented reality apparatus comprises at least one sensor for detecting the location of the augmented reality apparatus (Fig. 1-2. Paragraph [0010]-Bastian discloses the HMD will be preferably "see through," that is, the real hazards and surroundings that are normally visible will remain visible without the need for additional equipment. Depending on the implementation and technology available, there may also be a need for a tracking device on the EFR's mask to track location and/or orientation. Further in paragraph [0042]-Bastian discloses the tracking equipment could also have a two-axis tilt sensor which measures the pitch and roll of the device.).  

Regarding claim 6, Bastian in view of Latta teaches an augmented reality apparatus according to claim 5 Although, Bastian teaches a wireless receiver and a radio frequency detector (Fig. 1. Paragraph [0040]). Bastian fail to explicitly teach wherein the at least one sensor is one or more of the following: a camera, an infrared detector, a microphone, a hall sensor, a temperature sensor, a pressure sensor, a global positioning system sensor, or an accelerometer.
However, Latta explicitly teaches wherein the at least one sensor is one or more of the following: a camera, an infrared detector, a microphone, a hall sensor, a temperature sensor, a pressure sensor, a global positioning system sensor, or an accelerometer (Fig. 1-2. Paragraph [0023]-Latta discloses outward facing sensor 212 may also capture image information and depth information from a physical environment and physical objects within the environment. For example, outward facing sensor 212 may include a depth camera, a visible light camera, an infrared light camera, and/or a position tracking camera. In some examples, outward facing sensor 212 may include one or more optical sensors for observing visible spectrum and/or infrared light from real-world lighting conditions in the physical environment. Such sensors may include, for example, a charge coupled device image sensor that may detect RGB ambient light and/or black and white ambient light. Further in paragraph [0045]-Latta discloses the first user 304 may be wearing the first HMD device 34 while driving from a shopping mall to the user's home. While driving a GPS sensor in the position sensor system 62 of the first HMD device 34 may be operated in a default power mode. Further in paragraph [0046]-Latta discloses the user 304 may arrive at home and walk inside the user's house. At this point the resource management program 14 may receive user location information from the GPS sensor indicating that the user is at the predetermined location of the user's house. Please also read paragraph [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of Latta of having an augmented reality apparatus for use in a hazardous area comprising: a display unit for providing information within a user's field of view said display unit being mounted and - a controller configured to control the display mounted in a housing arranged to shield the controller from the hazardous area wherein said housing is remote from the display; - wherein the controller is configured modify the mode of operation of the display unit in dependence of location information indicating that the augmented reality apparatus is in the hazardous area, with the teachings of Latta of having wherein the at least one sensor is one or more of the following: a camera, an infrared detector, a microphone, a hall sensor, a temperature sensor, a pressure sensor, a global positioning system sensor, or an accelerometer. 
Wherein having Bastian`s a head mounted display system wherein the at least one sensor is one or more of the following: a camera, an infrared detector, a microphone, a hall sensor, a temperature sensor, a pressure sensor, a global positioning system sensor, or an accelerometer.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and power consumption for security systems, since both Bastian and Latta head mounted display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Latta head mounted display in which adjust the display system 46 to improve the visibility of the scene.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Latta et al. (US 20140145914 A1), Paragraph [0053].

Regarding claim 7, Bastian in view of Latta teaches an augmented reality apparatus according to claim 1 Bastian further teaches wherein the augmented reality apparatus comprises a location module configured (112F) to process location information of the augmented reality apparatus (Fig. 1-3. Paragraph [0044]-Bastian discloses method for Communicating the Position and Orientation of the EFR Display Device to the Incident Commander. The data regarding the position and orientation of the EFR's display device can then be transmitted to the incident commander by using a transmitter 20 via Radio Frequency Technology. This information is received by a receiver 25 attached to the incident commander's on-site laptop or portable computer 35. Further in paragraph [0045]-Bastian discloses the EFR display device position and orientation information is displayed on the incident commander's on-site, laptop or portable computer. In the preferred embodiment, this display may consist of a floor plan of the incident site onto which the EFR's position and head orientation are displayed. This information may be displayed such that the EFR's position is represented as a stick figure with an orientation identical to that of the EFR. The EFR's position and orientation could also be represented by a simple arrow placed at the EFR's position on the incident commander's display.). 
 
Regarding claim 8, Bastian in view of Latta teaches an augmented reality apparatus according to claim 7 Bastian further teaches wherein the location module is configured to detect an external signal to determine when the augmented reality apparatus enters the hazardous area (Fig. 1-3. Paragraph [0047]-Bastian discloses based on the information received by the incident commander regarding the position and orientation of the EFR display device, the incident commander may use his/her computer (located at the incident site) to generate messages for the EFR. The incident commander can generate text messages by typing or by selecting common phrases from a list or menu. Likewise, the incident commander may select, from a list or menu, icons representing situations, actions, and hazards (such as flames or chemical spills) common to an incident site. FIG. 3 is an example of a mixed text and iconic message relating to fire. The path of the EFR 154 can be recorded, and the incident commander may use this information to relay possible escape routes, indicators of hazards 152, 153, and a final destination point 151 to one or more EFRs 150 at the scene (see FIG. 5). Additionally, the EFR could use a wireframe rendering of the incident space (FIG. 9 is an example of such) for navigation within the structure. The two most likely sources of a wireframe model of the incident space are 1 from a database of models that contain the model of the space from previous measurements, or 2 by equipment that the EFRs can wear or carry into the incident space that would generate a model of the room in real time as the EFR traverses the space.).

 Regarding claim 10, Bastian in view of Latta teaches an augmented reality apparatus according to claim 1 Although, Bastian teaches wherein the location module is configured to determine location hazardous environment from a tracker, the location module and a camera. Bastian fail to explicitly teach to determine the location hazardous environment from a camera mounted on the augmented reality apparatus.  
However, Latta explicitly teaches to determine the location hazardous environment from a camera mounted on the augmented reality apparatus (Fig. 1-2. Paragraph [0023]-Latta discloses outward facing sensor 212 may also capture image information and depth information from a physical environment and physical objects within the environment (wherein the physical objects within the environment is the hazardous environment.). For example, outward facing sensor 212 may include a depth camera, a visible light camera, an infrared light camera, and/or a position tracking camera. In some examples, outward facing sensor 212 may include one or more optical sensors for observing visible spectrum and/or infrared light from real-world lighting conditions in the physical environment.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of Latta of having an augmented reality apparatus for use in a hazardous area comprising: a display unit for providing information within a user's field of view said display unit being mounted and - a controller configured to control the display mounted in a housing arranged to shield the controller from the hazardous area wherein said housing is remote from the display; - wherein the controller is configured modify the mode of operation of the display unit in dependence of location information indicating that the augmented reality apparatus is in the hazardous area, with the teachings of Latta of having wherein to determine the location hazardous environment from a camera mounted on the augmented reality apparatus. 
Wherein having Bastian`s a head mounted display system wherein the location module is configured to determine the location hazardous environment from a camera mounted on the augmented reality apparatus.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and power consumption for security systems, since both Bastian and Latta head mounted display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Latta head mounted display in which adjust the display system 46 to improve the visibility of the scene.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Latta et al. (US 20140145914 A1), Paragraph [0053].

Regarding claim 11, Bastian in view of Latta teaches an augmented reality apparatus according to claim 1 Bastian fail to explicitly teach wherein the controller is configured to modify the mode of the display unit when the augmented reality apparatus leaves the hazardous area.  
However, Latta explicitly teaches wherein the controller is configured to modify the mode of the display unit when the augmented reality apparatus leaves the hazardous area (Fig. 1-2. Paragraph [046]-Latta disclose the user 304 may arrive at home and walk inside the user's house. At this point the resource management program 14 may receive user location information from the GPS sensor indicating that the user is at the predetermined location of the user's house. When the resource management program 14 detects this target information, the resource management program may adjust the GPS sensor to operate in a reduced power mode that corresponds to a reduced location sampling rate and a reduced location accuracy. In one example, the reduced power mode may correspond to a powered-off state in which the GPS sensor is turned off. Advantageously, by selectively reducing power to the GPS sensor in this manner, power consumption of the first HMD device 34 may be reduced, and corresponding battery life may be increased (wherein the location outside the house is the hazardous area.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of Latta of having an augmented reality apparatus for use in a hazardous area comprising: a display unit for providing information within a user's field of view said display unit being mounted and - a controller configured to control the display mounted in a housing arranged to shield the controller from the hazardous area wherein said housing is remote from the display; - wherein the controller is configured modify the mode of operation of the display unit in dependence of location information indicating that the augmented reality apparatus is in the hazardous area, with the teachings of Latta of having wherein the controller is configured to modify the mode of the display unit when the augmented reality apparatus leaves the hazardous area. 
Wherein having Bastian`s a head mounted display system wherein the controller is configured to modify the mode of the display unit when the augmented reality apparatus leaves the hazardous area.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and power consumption for security systems, since both Bastian and Latta head mounted display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Latta head mounted display in which adjust the display system 46 to improve the visibility of the scene.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Latta et al. (US 20140145914 A1), Paragraph [0053].

Regarding claim 13, Bastian in view of Latta teaches an augmented reality apparatus according to claim 1 Bastian further teaches wherein the hazardous area is an atmosphere having a gas, vapour or mist with a zone classification of zone 0, zone 1 or zone 2 or an atmosphere having a dust with a zone classification of zone 20, zone 21 or zone 22 (Fig. 1-5. Paragraph [0052]-Bastian discloses icons representative of a variety of hazards can be rendered and displayed to the EFR, provided the type and location of the hazard is known. Specifically, different icons could be used for such dangers as a fire (wherein fire has smoke and smoke is a vapour.), a bomb, a radiation leak, or a chemical spill. See FIG. 8 for a text message 130 relating to a leak of a radioactive substance.).  

Regarding claim 16, Bastian teaches an augmented reality apparatus (Fig. 1. Paragraph [0010 and 0040]) for use in a hazardous area (Fig. 1-3. Paragraph [0010]-Bastian discloses Augmented Reality (AR) is defined in this application to mean superimposing one or more computer-generated (virtual) graphical elements onto a view of the real world (which may be static or changing) and presenting the combined view to the user. In this application, the computer-generated graphical element is the text message, directional representation (arrow), other informative icon from the incident commander, or geometrical visualizations of the structure. It will be created via a keyboard, mouse or other method of input on a computer or handheld device at the scene. The real world view consists of the EFR's environment, containing elements such as fire, unseen radiation leaks, chemical spills, and structural surroundings. The EFR/trainee will be looking through a display, preferably be a monocular, head-mounted display (HMD) mounted inside the user's mask (an SCBA in the case of a firefighter). This monocular could also be mounted in a hazmat suit or onto a hardhat. The HMD will be preferably "see through," that is, the real hazards and surroundings that are normally visible will remain visible without the need for additional equipment. Depending on the implementation and technology available, there may also be a need for a tracking device on the EFR's mask to track location and/or orientation. The EFR/trainee's view of the real world is augmented with the text message, icon, or geometrical visualizations of the structure--thus the result is referred to as Augmented Reality.) comprising:- a controller (Fig. 1, #35 called a incident commander's on-site laptop or portable computer. Paragraph [0044]); - a display unit (Fig. 1, #45 called a Head Mounted Display (HMD). Paragraph [0034]) for providing information within a user's field of view (Fig. 1. Paragraph [0034]-Bastian discloses EFR Display Device. In one preferred embodiment of the invention, the EFR display device (used to present computer-generated images to the EFR) is a Head Mounted Display (HMD) 45. There are many varieties of HMDs which would be acceptable, including see-through and non-see-through types. In the preferred embodiment, a see-through monocular HMD is used. Utilization of a see-through type of HMD allows the view of the real world to be obtained directly by the EFR.); - a sensor communicatively connected to the controller for detecting the location of the apparatus (Fig. 1-2. Paragraph [0010]-Bastian discloses the HMD will be preferably "see through," that is, the real hazards and surroundings that are normally visible will remain visible without the need for additional equipment. Depending on the implementation and technology available, there may also be a need for a tracking device on the EFR's mask to track location and/or orientation. Further in paragraph [0042]-Bastian discloses the tracking equipment could also have a two-axis tilt sensor which measures the pitch and roll of the device.).
Although, Bastian teaches the controller. Bastian fail to explicitly teach wherein the controller, based on input from the sensor, being adapted for detecting whether the apparatus is within or without the hazardous area; and wherein the controller being configured to control the display unit to operate in a mode with reduced power consumption when the apparatus is within the hazardous area.  
However, Latta explicitly teaches wherein the controller, based on input from the sensor, being adapted for detecting whether the apparatus is within or without the hazardous area (Fig. 1-2. Paragraph [046]-Latta disclose the user 304 may arrive at home and walk inside the user's house. At this point the resource management program 14 may receive user location information from the GPS sensor indicating that the user is at the predetermined location of the user's house. When the resource management program 14 detects this target information, the resource management program may adjust the GPS sensor to operate in a reduced power mode that corresponds to a reduced location sampling rate and a reduced location accuracy. In one example, the reduced power mode may correspond to a powered-off state in which the GPS sensor is turned off. Advantageously, by selectively reducing power to the GPS sensor in this manner, power consumption of the first HMD device 34 may be reduced, and corresponding battery life may be increased (wherein the location inside the house is the hazardous area.). Please also read paragraph [0045]); and wherein the controller being configured to control the display unit to operate in a mode with reduced power consumption when the apparatus is within the hazardous area (Fig. 1-2. Paragraph [046]-Latta disclose the user 304 may arrive at home and walk inside the user's house. At this point the resource management program 14 may receive user location information from the GPS sensor indicating that the user is at the predetermined location of the user's house. When the resource management program 14 detects this target information, the resource management program may adjust the GPS sensor to operate in a reduced power mode that corresponds to a reduced location sampling rate and a reduced location accuracy. In one example, the reduced power mode may correspond to a powered-off state in which the GPS sensor is turned off. Advantageously, by selectively reducing power to the GPS sensor in this manner, power consumption of the first HMD device 34 may be reduced, and corresponding battery life may be increased (wherein the location outside the house is the hazardous area.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian of having an augmented reality apparatus for use in a hazardous area comprising: - a controller; - a display unit for providing information within a user's field of view; - a sensor communicatively connected to the controller for detecting the location of the apparatus, with the teachings of Latta of having wherein the controller, based on input from the sensor, being adapted for detecting whether the apparatus is within or without outside the hazardous area; and wherein the controller being configured to control the display unit to operate in a mode with reduced power consumption when the apparatus is within the hazardous area. 
Wherein having Bastian`s a head mounted display system wherein the controller, based on input from the sensor, being adapted for detecting whether the apparatus is within or without outside the hazardous area; and wherein the controller being configured to control the display unit to operate in a mode with reduced power consumption when the apparatus is within the hazardous area.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and power consumption for security systems, since both Bastian and Latta head mounted display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Latta head mounted display in which adjust the display system 46 to improve the visibility of the scene.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Latta et al. (US 20140145914 A1), Paragraph [0053].

Regarding claim 17, Bastian in view of Latta teaches the augmented reality apparatus according to claim 16, Although, Bastian teaches the controller. Bastian fail to explicitly teach wherein the controller being configured to control the display unit to operate in an inactive mode, a low power mode or an active mode.
However, Latta explicitly teaches wherein the controller being configured to control the display unit to operate in an inactive mode, a low power mode or an active mode (Fig. 1-2. Paragraph [046]-Latta disclose the user 304 may arrive at home and walk inside the user's house. At this point the resource management program 14 may receive user location information from the GPS sensor indicating that the user is at the predetermined location of the user's house. When the resource management program 14 detects this target information, the resource management program may adjust the GPS sensor to operate in a reduced power mode that corresponds to a reduced location sampling rate and a reduced location accuracy. In one example, the reduced power mode may correspond to a powered-off state in which the GPS sensor is turned off. Advantageously, by selectively reducing power to the GPS sensor in this manner, power consumption of the first HMD device 34 may be reduced, and corresponding battery life may be increased (wherein the location outside the house is the hazardous area.).).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of Latta of having an augmented reality apparatus for use in a hazardous area comprising: - a controller; - a display unit for providing information within a user's field of view; - a sensor communicatively connected to the controller for detecting the location of the apparatus, with the teachings of Latta of having wherein the controller being configured to control the display unit to operate in an inactive mode, a low power mode or an active mode. 
Wherein having Bastian`s a head mounted display system wherein the controller being configured to control the display unit to operate in an inactive mode, a low power mode or an active mode.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and power consumption for security systems, since both Bastian and Latta head mounted display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Latta head mounted display in which adjust the display system 46 to improve the visibility of the scene.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Latta et al. (US 20140145914 A1), Paragraph [0053].


Regarding claim 19, Bastian in view of Latta teaches the augmented reality apparatus according to claim 16, Bastian further teaches wherein the controller being configured to control the display unit (Fig. 1, #45 called a Head Mounted Display (HMD). Paragraph [0034]) to operate in an emergency mode and show guidance to guide people safely away from danger (Fig. 4-8, illustrates instructions for keeping EFR HMD users safe. Paragraph [0047]-Bastian discloses FIG. 3 is an example of a mixed text and iconic message relating to fire. If the incident commander needs to guide the EFR to a particular location, directional navigation data, such as an arrow, can be generated to indicate in which direction the EFR is to proceed. The incident commander may even generate a set of points in a path ("waypoints") for the EFR to follow to reach a destination. As the EFR reaches consecutive points along the path, the previous point is removed and the next goal is established via an icon representing the next intermediate point on the path. The final destination can also be marked with a special icon. See FIG. 4 for a diagram of a structure and possible locations of waypoint icons used to guide the EFR from entry point to destination. The path of the EFR 154 can be recorded, and the incident commander may use this information to relay possible escape routes, indicators of hazards 152, 153, and a final destination point 151 to one or more EFRs 150 at the scene (see FIG. 5). Additionally, the EFR could use a wireframe rendering of the incident space (FIG. 9 is an example of such) for navigation within the structure. The two most likely sources of a wireframe model of the incident space are 1 from a database of models that contain the model of the space from previous measurements, or 2 by equipment that the EFRs can wear or carry into the incident space that would generate a model of the room in real time as the EFR traverses the space.).  


Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 20020196202 A1), hereinafter referenced as Bastian in view of Latta et al. (US 20140145914 A1), hereinafter referenced as Latta and in further view of ARUGA et al. (US 20160261905 A1), hereinafter referenced as ARGUA.

Regarding claim 3, Bastian in view of Latta teaches an augmented reality apparatus according to claim 1 Although, Bastian teaches wherein the housing is remote from the display unit and the hazardous area. Bastian in view of Latta fail to explicitly teach wherein a power source is mounted in a housing arranged to shield the controller from the area, wherein the housing remote from the display and the power source is connected to the controller and the display unit.  
However, ARUGA explicitly teaches wherein a power source is mounted in a housing arranged to shield the controller from the area (Fig. 1-3, illustrates power source #130 is located in the housing of the control unit #10 that comprises of the CPU #140. Paragraph [0053]-ARGUA discloses Fig. 2 is a block diagram functionally showing the configuration of the head mounted display (HMD) 100. The control unit 10 includes an input-information acquiring unit 110, a storing unit 120, a power supply 130, a radio communication unit 132, a GPS module 134, a CPU 140, an interface 180, and transmitting units (Txs) 51 and 52. The units are connected to one another by a not-shown bus.), wherein the housing remote from the display and the power source is connected to the controller and the display unit (Fig. 1-2, illustrates the controller #140 and battery #130 are in separated housing from the display unit #20. Paragraph [0055]-ARUGA discloses the power supply 130 supplies electric power to the units of the HMD 100. As the power supply 130, for example, a secondary battery can be used. Further paragraph [0136]-ARUGA discloses the structure of the HMD 100 may be a structure of an integrated type in which the control unit 10 is entirely included in the image display unit 20 or may be a structure in which a part of the control unit 10 is included in the image display unit 20. The structure of the HMD 100 may be a structure in which the power supply 130 included in the control unit 10 is independently formed and replaceable. Components formed in the control unit may be redundantly formed in the image display unit. For example, CPUs may be formed in both of the control unit and the image display unit. Functions respectively performed by the CPU of the control unit and the CPU of the image display unit may be distinguished. A form may be adopted in which the control unit is incorporated in a personal computer (PC) and the image display unit is used instead of a monitor of the PC. A form of a wearable computer may be adopted in which the control unit and the image display unit are integrated and attached to clothes of a user.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of Latta of having an augmented reality apparatus for use in a hazardous area comprising: a display unit for providing information within a user's field of view said display unit being mounted and - a controller configured to control the display mounted in a housing arranged to shield the controller from the hazardous area wherein said housing is remote from the display; - wherein the controller is configured modify the mode of operation of the display unit in dependence of location information indicating that the augmented reality apparatus is in the hazardous area, with the teachings of ARUGA of having wherein a power source is mounted in a housing arranged to shield the controller from the area, wherein the housing remote from the display and the power source is connected to the controller and the display unit. 
Wherein having Bastian`s a head mounted display system wherein a power source is mounted in a housing arranged to shield the controller from the hazardous area, wherein the housing remote from the display and the power source is connected to the controller and the display unit.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and safety, since both Bastian and ARUGA display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while ARUGA display system is reduction in size and simplification.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and ARUGA et al. (US 20160261905 A1), Paragraph [0004].


Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 20020196202 A1), hereinafter referenced as Bastian in view of Latta et al. (US 20140145914 A1), hereinafter referenced as Latta and in further view of Chandrashekarappa et al. (US 20190340819 A1), hereinafter referenced as Chandrashekarappa.

Regarding claim 4, Bastian in view of Latta teaches an augmented reality apparatus according to claim 1 Although, Bastian teaches the augmented reality apparatus is in the hazardous area. Bastian in view of Latta fail to explicitly teach wherein when the augmented reality apparatus is in the hazardous area, the display unit is in a low voltage mode, a low current mode or switched off.  
However, Chandrashekarappa explicitly teaches wherein when the augmented reality apparatus is in the hazardous area, the display unit is in a low voltage mode, a low current mode or switched off (Fig. 1-3A-B. Paragraph [0063]-Chandrashekarappa discloses the AR application 142 can perform the change thermostat settings action by transmitting a request to change the thermostat settings to the management service 120. In some cases the AR application 142 can provide a user interface element that allows a user to enter a temperature, a power setting such as on or off, or a another setting such as cooling, heating, or automatic.).  
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of Latta of having an augmented reality apparatus for use in a hazardous area comprising: a display unit for providing information within a user's field of view said display unit being mounted and - a controller configured to control the display mounted in a housing arranged to shield the controller from the hazardous area wherein said housing is remote from the display; - wherein the controller is configured modify the mode of operation of the display unit in dependence of location information indicating that the augmented reality apparatus is in the hazardous area, with the teachings of Chandrashekarappa of having wherein when the augmented reality apparatus is in the hazardous area, the display unit is in a low voltage mode, a low current mode or switched off. 
Wherein having Bastian`s a head mounted display system wherein when the augmented reality apparatus is in the hazardous area, the display unit is in a low voltage mode, a low current mode or switched off.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and power consumption for security systems, since both Bastian and Chandrashekarappa display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Chandrashekarappa display augmented reality (AR) can allow a client device to overlay digital images on top of views of the real world. The present disclosure includes processes that can bring enterprise information into the physical world by enabling actions based on enterprise information and the locations, objects, and devices in the physical environment.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Chandrashekarappa et al. (US 20190340819 A1), Paragraph [0008].

Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 20020196202 A1), hereinafter referenced as Bastian in view of Latta et al. (US 20140145914 A1), hereinafter referenced as Latta and in further view of Benson et al. (US 20200225730 A1), hereinafter referenced as Benson.

Regarding claim 12, Bastian in view of Latta teaches an augmented reality apparatus according to claim 11 Bastian in view of Latta fail to explicitly teach wherein the controller modifies the mode of the display unit from an inactive mode or a low power mode to an active mode.
However, Benson explicitly teaches wherein the controller modifies the mode of the display unit from an inactive mode or a low power mode to an active mode (Fig. 1. Paragraph [0048]-Benson discloses the power state alteration module 640 may cause the processor 602 to alter a local power state based on the detection of the change in the power state of the computing device. For example, the local device may be a display, and the power state alteration module 640 may cause the processor 602 to alter a power state of the display. In an example, once the computing device has finished transitioning to the low power state and is no longer providing data, the display may also be transitioned to a low power state in which it does not provide data to the user. In some examples, the power state alteration module 640 may cause the processor 602 to alter the local power state in response to or after the detection of the change in the power state of the computing device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of Latta of having an augmented reality apparatus for use in a hazardous area comprising: a display unit for providing information within a user's field of view said display unit being mounted and - a controller configured to control the display mounted in a housing arranged to shield the controller from the hazardous area wherein said housing is remote from the display; - wherein the controller is configured modify the mode of operation of the display unit in dependence of location information indicating that the augmented reality apparatus is in the hazardous area, with the teachings of Benson of having wherein the controller modifies the mode of the display unit from an inactive mode or a low power mode to an active mode. 
Wherein having Bastian`s a head mounted display system wherein the controller modifies the mode of the display unit from an inactive mode or a low power mode to an active mode.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and power consumption for security systems, since both Bastian and Benson display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Benson display in which adjust the display system may control the power state of the computing device so that the user may modify the power state of the computing device without accessing the power button.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Benson et al. (US 20200225730 A1), Paragraph [0009].


Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 20020196202 A1), hereinafter referenced as Bastian in view of ARUGA et al. (US 20160261905 A1), hereinafter referenced as ARUGA and in further view of Hasan (US 20060225328 A1), hereinafter referenced as Hasan.

Regarding claim 15, Bastian teaches an augmented reality apparatus (Fig. 1. Paragraph [0010 and 0040]) for use in a hazardous area (Fig. 1-3. Paragraph [0010]-Bastian discloses Augmented Reality (AR) is defined in this application to mean superimposing one or more computer-generated (virtual) graphical elements onto a view of the real world (which may be static or changing) and presenting the combined view to the user. In this application, the computer-generated graphical element is the text message, directional representation (arrow), other informative icon from the incident commander, or geometrical visualizations of the structure. It will be created via a keyboard, mouse or other method of input on a computer or handheld device at the scene. The real world view consists of the EFR's environment, containing elements such as fire, unseen radiation leaks, chemical spills, and structural surroundings. The EFR/trainee will be looking through a display, preferably be a monocular, head-mounted display (HMD) mounted inside the user's mask (an SCBA in the case of a firefighter). This monocular could also be mounted in a hazmat suit or onto a hardhat. The HMD will be preferably "see through," that is, the real hazards and surroundings that are normally visible will remain visible without the need for additional equipment. Depending on the implementation and technology available, there may also be a need for a tracking device on the EFR's mask to track location and/or orientation. The EFR/trainee's view of the real world is augmented with the text message, icon, or geometrical visualizations of the structure--thus the result is referred to as Augmented Reality.) comprising: - a display unit (Fig. 1, #45 called a Head Mounted Display (HMD). Paragraph [0034]) for providing information within a user's field of view (Fig. 1. Paragraph [0034]-Bastian discloses EFR Display Device. In one preferred embodiment of the invention, the EFR display device (used to present computer-generated images to the EFR) is a Head Mounted Display (HMD) 45. There are many varieties of HMDs which would be acceptable, including see-through and non-see-through types. In the preferred embodiment, a see-through monocular HMD is used. Utilization of a see-through type of HMD allows the view of the real world to be obtained directly by the EFR.); and - a controller (Fig. 1, #35 called an incident commander's on-site laptop or portable computer. Paragraph [0044]) configured to control the display (Fig. 1. Paragraph [0044]-Bastian discloses method for Communicating the Position and Orientation of the EFR Display Device to the Incident Commander. The data regarding the position and orientation of the EFR's display device can then be transmitted to the incident commander by using a transmitter 20 via Radio Frequency Technology. This information is received by a receiver 25 attached to the incident commander's on-site laptop or portable computer 35 (Wherein the remote laptop or portable computer #34 is packaged in a case and is not located in the hazardous area and therefore shield from the hazardous area.). Further in paragraph [0047]-Bastian discloses method for the Incident Commander to Generate Messages to be Sent to the EFR Display Device. Based on the information received by the incident commander regarding the position and orientation of the EFR display device, the incident commander may use his/her computer (located at the incident site) to generate messages for the EFR. The incident commander can generate text messages by typing or by selecting common phrases from a list or menu. Likewise, the incident commander may select, from a list or menu, icons representing situations, actions, and hazards (such as flames or chemical spills) common to an incident site. FIG. 3 is an example of a mixed text and iconic message relating to fire. If the incident commander needs to guide the EFR to a particular location, directional navigation data, such as an arrow, can be generated to indicate in which direction the EFR is to proceed. The incident commander may even generate a set of points in a path ("waypoints") for the EFR to follow to reach a destination. The path of the EFR 154 can be recorded, and the incident commander may use this information to relay possible escape routes, indicators of hazards 152, 153, and a final destination point 151 to one or more EFRs 150 at the scene (see FIG. 5) (Wherein the incident commander's on-site laptop or portable computer #35 is arranged in a housing outside the hazard/burning building in a remote region from the firefighters/emergency first responders (EFR) that is in the building.).).
Bastian fail to explicitly teach PatentAttorney Docket No. a battery connected to the display unit and the controller wherein the battery is mounted in an external housing remote from the display unit.
However, ARUGA explicitly teaches a battery (Fig. 1-2, #130 called a battery. Paragraph [0055]) connected to the display unit and the controller wherein the battery is mounted in an external housing remote from the display unit (Fig. 1-2, illustrates the controller #140 and battery #130 are in separated housing from the display unit #20. Paragraph [0055]-ARUGA discloses the power supply 130 supplies electric power to the units of the HMD 100. As the power supply 130, for example, a secondary battery can be used. Further paragraph [0136]-ARUGA discloses the structure of the HMD 100 may be a structure of an integrated type in which the control unit 10 is entirely included in the image display unit 20 or may be a structure in which a part of the control unit 10 is included in the image display unit 20. The structure of the HMD 100 may be a structure in which the power supply 130 included in the control unit 10 is independently formed and replaceable. Components formed in the control unit may be redundantly formed in the image display unit. For example, CPUs may be formed in both of the control unit and the image display unit. Functions respectively performed by the CPU of the control unit and the CPU of the image display unit may be distinguished. A form may be adopted in which the control unit is incorporated in a personal computer (PC) and the image display unit is used instead of a monitor of the PC. A form of a wearable computer may be adopted in which the control unit and the image display unit are integrated and attached to clothes of a user.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian of having an augmented reality apparatus for use in a hazardous area comprising: - a display unit for providing information within a user's field of view; and - a controller configured to control the display, with the teachings of ARUGA of having wherein a battery connected to the display unit and the controller wherein the battery is mounted in an external housing remote from the display unit. 
Wherein having Bastian`s a head mounted display system wherein a battery connected to the display unit and the controller wherein the battery is mounted in an external housing remote from the display unit.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and safety, since both Bastian and ARUGA display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while ARUGA display system is reduction in size and simplification.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and ARUGA et al. (US 20160261905 A1), Paragraph [0004].
Bastian in view of ARUGA fail to explicitly teach the housing shields the battery from the hazardous area such that the battery is unsusceptible to the generation of sparks in the hazardous area.
However, Hasan explicitly teaches the housing (Fig. 2, #14 called an explosion-proof housing. Paragraph [0024]) shields the battery from the hazardous area such that the battery is unsusceptible to the generation of sparks in the hazardous area (Fig. 1-2. Paragraph [0034]-Hasan discloses preferably, a manually operated test switch 104 is included in exit sign 10 to allow a user to check battery 100 operation. Preferably, switch 104 is magnetically actuated through housing 14 in order to maintain the explosion-proof integrity of housing 14, but other explosion-proof switches may be used. Test switch 104 ideally executes a diagnostic testing sequence. A health indicator 106 displays exit sign 10 status, e.g., normal operating mode, diagnostic testing mode, emergency power operation mode, high-rate battery charging mode, battery failure, light source failure, and circuit failure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of ARUGA of having an augmented reality apparatus for use in a hazardous area comprising: - a display unit for providing information within a user's field of view; and - a controller configured to control the display, with the teachings of Hasan of having wherein the housing shields the battery from the hazardous area such that the battery is unsusceptible to the generation of sparks in the hazardous area. 
Wherein having Bastian`s a head mounted display system wherein the housing shields the battery from the hazardous area such that the battery is unsusceptible to the generation of sparks in the hazardous area.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and safety, since both Bastian and Hasan display systems in an environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Hasan display system that prevent explosion due to battery.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Hasan (US 20060225328 A1), Paragraph [0004].

Claims 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 20020196202 A1), hereinafter referenced as Bastian in view of Latta et al. (US 20140145914 A1), hereinafter referenced as Latta and in further view of Toyoda et al. (US 20180322783 A1), hereinafter referenced as Toyoda.

Regarding claim 14, Bastian in view of Latta teaches an augmented reality apparatus according to claim 1 Bastian in view of Latta fail to explicitly teach wherein the controller modifies the mode of operation of the display unit in dependence of the type of hazardous area.  
However, Toyoda explicitly teaches wherein the controller modifies the mode of operation of the display unit in dependence of the type of hazardous area (Fig. 4-6, illustrates different hazardous area with different display modes. Paragraph [0058]-Toyoda discloses a first hazard is the truck 410 traveling ahead of the vehicle 100. The engagement system 170 identifies the truck 410 as a potential hazard because the vehicle 100 is passing through a blind spot 420 of the truck 410. Thus, the system 170 illustrates the blind spot 420 of the truck 410 as a shaded region with an icon of an eye indicating that the truck 410 cannot see the vehicle 100. Moreover, the system 170 further renders an arrow 430 indicating that the truck 410 is a potential hazard because the truck 410 may merge into the lane of the vehicle 100 while the vehicle 100 is in the blind spot 420. Further in paragraph [0062]-Toyoda discloses as a further example, FIG. 6 illustrates a view 600 of a narrow alley with two blind corners 610 and 620 caused by the buildings. Accordingly, the engagement system 170 identifies the blind corners 610 and 620 and renders an outline of a person 630 walking from behind the blind corner 610. Moreover, the engagement system 170 can also illustrate a cartoonish collision symbol 640 to further emphasize the possibility of a collision with a person or object crossing the roadway from the blind corner 610.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of Latta of having an augmented reality apparatus for use in a hazardous area comprising: a display unit for providing information within a user's field of view said display unit being mounted and - a controller configured to control the display mounted in a housing arranged to shield the controller from the hazardous area wherein said housing is remote from the display; - wherein the controller is configured modify the mode of operation of the display unit in dependence of location information indicating that the augmented reality apparatus is in the hazardous area, with the teachings of Toyoda of having wherein the controller modifies the mode of operation of the display unit in dependence of the type of hazardous area. 
Wherein having Bastian`s a head mounted display system wherein the controller modifies the mode of operation of the display unit in dependence of the type of hazardous area.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and safety, since both Bastian and Toyoda display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Toyoda display in which adjust the display system based on identifying one or more potential hazards to the vehicle in the surrounding environment from sensor data collected from at least one sensor of the vehicle. The method includes rendering, within the AR system, a display scenario about the one or more potential hazards by displaying one or more graphical elements that correlate with locations of the one or more potential hazards in the surrounding environment.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Toyoda et al. (US 20180322783 A1), Paragraph [0008].


Regarding claim 20, Bastian in view of Latta teaches the augmented reality apparatus according to claim 16, Bastian further teaches wherein the controller, based on input from the sensor (Fig. 1-2. Paragraph [0010]-Bastian discloses the HMD will be preferably "see through," that is, the real hazards and surroundings that are normally visible will remain visible without the need for additional equipment. Depending on the implementation and technology available, there may also be a need for a tracking device on the EFR's mask to track location and/or orientation. Further in paragraph [0042]-Bastian discloses the tracking equipment could also have a two-axis tilt sensor which measures the pitch and roll of the device.), being adapted to classify the type of hazardous area (Fig. 4-8, illustrates the type of hazards. Paragraph [0052]-Bastian discloses Icons representative of a variety of hazards can be rendered and displayed to the EFR, provided the type and location of the hazard is known. Specifically, different icons could be used for such dangers as a fire, a bomb, a radiation leak, or a chemical spill. See FIG. 8 for a text message 130 relating to a leak of a radioactive substance. Please also read paragraph [0047 and 0053]).
Bastian in view of Latta fail to explicitly teach wherein the controller is configured to modify the mode of operation of the display unit in dependence of the type of hazardous area.
However, Toyoda explicitly teaches wherein the controller is configured to modify the mode of operation of the display unit in dependence of the type of hazardous area (Fig. 4-6, illustrates different hazardous area with different display modes. Paragraph [0058]-Toyoda discloses a first hazard is the truck 410 traveling ahead of the vehicle 100. The engagement system 170 identifies the truck 410 as a potential hazard because the vehicle 100 is passing through a blind spot 420 of the truck 410. Thus, the system 170 illustrates the blind spot 420 of the truck 410 as a shaded region with an icon of an eye indicating that the truck 410 cannot see the vehicle 100. Moreover, the system 170 further renders an arrow 430 indicating that the truck 410 is a potential hazard because the truck 410 may merge into the lane of the vehicle 100 while the vehicle 100 is in the blind spot 420. Further in paragraph [0062]-Toyoda discloses as a further example, FIG. 6 illustrates a view 600 of a narrow alley with two blind corners 610 and 620 caused by the buildings. Accordingly, the engagement system 170 identifies the blind corners 610 and 620 and renders an outline of a person 630 walking from behind the blind corner 610. Moreover, the engagement system 170 can also illustrate a cartoonish collision symbol 640 to further emphasize the possibility of a collision with a person or object crossing the roadway from the blind corner 610.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Bastian in view of Latta of having an augmented reality apparatus for use in a hazardous area comprising: - a controller; - a display unit for providing information within a user's field of view; - a sensor communicatively connected to the controller for detecting the location of the apparatus, with the teachings of Toyoda of having wherein the controller is configured to modify the mode of operation of the display unit in dependence of the type of hazardous area. 
Wherein having Bastian`s a head mounted display system wherein the controller is configured to modify the mode of operation of the display unit in dependence of the type of hazardous area.
The motivation behind the modification would have been to obtain a head mounted display system that enhances miniaturization input functionality and safety, since both Bastian and Toyoda display systems that comprises of an augmented reality display of the environment. Wherein Bastian display provide using hardware technology available today that allows EFRs to be tracked inside a building, the invention is able to have the EFRs' locations within a structure displayed on a computer display present at the scene to represent a known hazard within the vicinity of the EFR, such as a fire or a bomb, while Toyoda display in which adjust the display system based on identifying one or more potential hazards to the vehicle in the surrounding environment from sensor data collected from at least one sensor of the vehicle. The method includes rendering, within the AR system, a display scenario about the one or more potential hazards by displaying one or more graphical elements that correlate with locations of the one or more potential hazards in the surrounding environment.  Please see Bastian et al. (US 20020196202 A1), Paragraph [0007] and Toyoda et al. (US 20180322783 A1), Paragraph [0008].


Allowable Subject Matter
Claims 9, and 18, are therefrom objected to as being dependent upon rejected base claims, claim 1-8, and 16-17, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claim rejections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior arts fail to explicitly teach, wherein the external signal is a beacon indicating the boundary of the hazardous area, as claimed in claim 9.

Regarding claim 18, the prior arts fail to explicitly teach, wherein the controller in the low power mode is adapted to limit power drawn from a battery prohibiting spark generation, as claimed in claim 18.



Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	ABBOTT (US 20190204599 A1)- In a head-mounted display device, one or more electromagnetic sensors are provided to improve both head tracking and surface mapping. For head tracking, velocity data provided by the electromagnetic sensors is used to replace the error-prone acceleration data provided by inertial measurement units and to reduce the reliance on tracking cameras. Such replacement results in more accurate and less computationally expensive orientation and position calculations. For surface mapping, distance data provided by the electromagnetic sensors is used to replace less accurate distance data provided by depth cameras, which results in more accurate three-dimensional meshes. Other advantages of electromagnetic sensors include object detection and/or hazard detection, which may improve the safety of head-mounted display devices...... ...... Fig. 1. Abstract.
(b)	Anderson (US 20180191769 A1)- Systems, apparatuses and methods may provide for technology that identifies augmented reality (AR) content associated with an AR delivery system and detects a hazard condition presented by the AR content to a wearer of the AR delivery system. Additionally, the hazard condition may be eliminated via the AR delivery system. In one example, the hazard condition is detected in a trusted execution environment (TEE)............... Fig. 1-3. Abstract.
(c)	HUNTER et al. (US 20170322421 A1)- An apparatus includes a frame fittable to a human wearer's face. The frame has therein at least one lens in a field of view of the human wearer. The at least one lens includes a computer display functionally associated therewith. A computing system is embedded in a part of the frame. The computing system and the computer display are embedded so as to be hermetically sealed in the part of the frame and the at least one lens, respectively................ Fig. 1-3. Abstract.
(d)	Gleitman et al. (US 20170152729 A1)- The subject matter of this specification can be embodied in, among other things, a wearable computer device positionable on a human body. The wearable computer device is configured to receive sensor information from a collection of sensors that includes a first sensor and a second sensor, the first sensor attached to the human wearable device and the second sensor connected to the human wearable device, the sensor information describing operational attributes of the oil and gas drilling or production operations that either implements a hydrocarbon recovery process or a hydrocarbon recovery machine at a time of obtaining the sensor information, identify baseline sensor information describing operational attributes during normal operation of either the hydrocarbon recovery process or the hydrocarbon recovery machine, compare the sensor information and the baseline sensor information, and provide a notification indicating an operational condition of the oil and gas drilling or production operation................. Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628